


Exhibit 10.55


ZELTIQ AESTHETICS, INC.
NOTICE OF GRANT OF RESTRICTED STOCK AWARD




ZELTIQ Aesthetics, Inc. (the “Company”) has granted to the Participant an award
(the “Award”) of certain shares pursuant to the ZELTIQ Aesthetics, Inc. 2012
Stock Plan (the “Plan”), each of which represents the right to receive on the
applicable Settlement Date one (1) share of Stock, as follows:


Participant:
 
Employee ID:
 
Date of Grant:
 
 
 
 
Total Number of Shares:
 
, subject to adjustment as provided by the Restricted Stock Award Agreement.
Fair Market Value Per Share:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Vested Shares:
Except as provided in the Restricted Stock Award Agreement and provided that the
Participant's Service has not terminated prior to the applicable date, the
number of Vested Shares (disregarding any resulting fractional shares) as of any
date is determined by multiplying the Total Number of Shares by the “Vested
Ratio” determined as of such date, as follows:
 
 
Vested Ratio
 
Prior to first anniversary of Vesting Commencement Date
—
 
On first anniversary of Vesting Commencement Date (the “Initial Vesting Date”)
 
 
Plus
 
 
For each additional full year of the Participant's Service from the Initial
Vesting Date until the Vested Ratio equals 1/1, an additional




Superseding Agreement:
[None] [Title and Date of Employment Agreement]
 
The terms and conditions of the Superseding Agreement shall, notwithstanding any
provision of the Restricted Stock Award Agreement to the contrary, supersede any
inconsistent term or condition set forth in the Restricted Stock Award Agreement
to the extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Award Agreement, both of which are made a part of this
document. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Restricted Stock Award Agreement,
and hereby accepts the Award subject to all of their terms and conditions.


ZELTIQ AESTHETICS, INC.
 
PARTICIPANT
 
 
 
By:
 
 
Mark.J Foley
President and Chief Executive Officer
 
Signature
By:
 
 
 Sergio Garcia
 Senior Vice President, General Counsel and Corporate Secretary
 
Address
 
 
 
 
 
 
 
Date
 
 
 
 







